Citation Nr: 0600859	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition to include as secondary to service-connected 
traumatic arthritis of the left knee and instability.

2.  Entitlement to service connection for a right leg 
condition to include as secondary to service connected 
traumatic arthritis of the left knee and instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi, which denied the veteran's claim seeking 
entitlement to service connection for left and right knee 
conditions, to include as secondary to a service-connected 
left knee disability.    

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in September 2005.  A 
transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has been granted service connection for a left 
knee disability with manifestations of traumatic arthritis 
with loss of motion and instability.  He alleges that he 
should be service connected for a condition affecting both 
legs, that he claims is either caused or aggravated by his 
service connected left knee disability.  

After review of the evidence, the Board finds that further 
development is necessary.  The RO is noted to have based its 
denial in part on findings from a VA examination of October 
2003.  A review of this examination reveals that it is 
inadequate for the purpose of determining whether service 
connection is warranted for the veteran's claimed bilateral 
leg disorder.  This examination does not include a claims 
file review and is essentially limited to the question of 
whether a right knee disability is related to the left knee 
disorder.  The issue regarding whether a specific right knee 
disorder is related to a left knee disorder is not before the 
Board at this time; the issues on appeal concern both left 
and right legs, not just the right knee.  The findings and 
comments from this October 2003 VA examination are primarily 
restricted to the knees, not the legs.  Moreover the comments 
regarding etiology of the right knee to the left, are 
identical to the comments made by this examiner in an April 
2002 VA examination of the left knee, also without claims 
file review.  There is also no opinion in any of the VA 
examinations regarding the possible factor of aggravation by 
the left leg disorder on any disability that may be present 
in either leg.  

A review of VA medical records through 2004 is significant 
for complaints encompassing both legs, with complaints that 
include numbness and burning sensations in both legs as shown 
in a March 2004 medical report.  Likewise the record reflects 
treatment for varicose veins of both legs shown in records 
from April 2001 and April 2004.  An informed medical opinion 
regarding the nature and etiology of the veteran's claimed 
bilateral leg condition must address the findings from these 
and any other VA records regarding leg problems.

Furthermore, the veteran testified in his September 2005 
hearing that he was in receipt of Social Security disability 
benefits since around 1997 or 1998.  There are currently no 
Social Security records on file, which may include 
potentially relevant records.  

The veteran has also testified that he is treated for a 
bilateral leg condition by the VA orthopedics department, 
including by a Dr. Lewis, who he claimed told him that his 
current bilateral leg condition is affected by his service 
connected left knee disability.  A review of the claims file 
reveals no recent orthopedics treatment records, and no 
records by a Dr. Lewis.  The most recent orthopedics records 
are from December 2001.   

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Jackson, Mississippi for any 
orthopedic treatment for disabilities 
involving the legs from early 2002 to the 
present, to include any records from a 
Dr. Lewis.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  After the completion of the above, 
the AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's claimed 
bilateral leg condition.  The examination 
should determine whether any disorder(s) 
of the left or right leg are due to or 
aggravated by the service-connected left 
knee disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
disorders affecting the left and/or the 
right leg.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any documented 
left and/or right leg disorder is related 
to the appellant's service-connected left 
knee disability and (2) whether it is at 
least as likely as not (at least a 50 
percent chance) that the appellant's 
service connected left knee disability 
aggravated or contributed to or 
accelerated any leg condition(s) found 
beyond any natural progression.  If the 
appellant's service-connected left knee 
disability aggravated or contributed to 
or accelerated any pathologic process 
involving either the left or right leg, 
the examiner must state to what extent, 
given in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2005) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  An appropriate period 
of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


